      Case 2:19-cv-11755-CCC-MF Document 118 Filed 03/12/20 Page 1 of 1 PageID: 2716


SAU L EW I N G                                                                                                                     Phone:(973)286-6722

44L   P N ST El js.4                                                                                                                   Fax: (973) 286-6822
                                                                                                                                         whaton(Jsnu I .com
                   LLP
& LEHP                                                                                                                                      www.snul.com




                                                                                                 March 10, 2020

        VIA E-MAIL

       The Honorable Mark Falk, U.S.M.J.
       United States District Court
       United States Post Office & Courthouse
       1 Federal Square, Room 457
       Newark, New Jersey 07101

                 Re:       Immunex Corp., ci aL v. Samsung Bioepis Co., Ltd.
                           Civil Action No. 19-11755 (CCCYMF)

        Dear Judge Falk:

                This firm, together with Fish & Richardson P.C., represents Defendant Samsung Bioepis
        Co., Ltd. (“Bioepis”) in the above-referenced matter. We write on behalf of all parties regarding
        the in-person status conference currently scheduled for March 19, 2020 (DI. 101).

                Pursuant to Judge Ceechi’s January 13, 2020 Order (DI. 116), this ease has been
        administratively stayed, and the status quo has been maintained since the entry of that Order and
        the related Stipulation (Dl. 110) and Consent Injunction (D.I. 113). The parties therefore
        believe that the March 19 status conference is not necessary and should be adjourned. If this
        meets with the Court’s approval, we respectfully request that Your Honor cancel this status
        conference.

                 Thank you for Your Honor’s kind attention to this matter.

                                                                                                  Respectfully yours,


                                                                                                  William C. Baton

        cc:      All counsel (via e-mail)                                                     —,
                                                                                      rS< .NDED


                                                                                            MARK FAUK. U.S.M.J.
                  One Rivcrfronl Plaza. SajIc 1520   •   Ncwark, Nj 071 02.5426        •   PI,unc (973) 286-6700   •   Fa (973) 286.6500
      DELAWARE   FLORIDA   ILLINOIS   MARYLAND   MASSACHUSETTS MINNESOTA                   NEW JERSEY   NEW YORK       I’ENNSYLVANIA   WASHINGTON. DC

                                                           A DELAvARE LcMIrEo LIAUILIfl PARTNERSIICP
